The wife in this case seeks separate maintenance and a return of some property, title to which is now in her husband. The appeal is from the Chancery decree dismissing the original and the amended petition filed by the wife.
We have examined the proofs, the finding of the learned advisory master and the decree, and conclude that the decree under review should be affirmed.
For affirmance — THE CHIEF-JUSTICE, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 12.
For reversal — None. *Page 343